The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigami (US 2011/0244461) in view of Smith (US 4,844,818) or Adler (US 3,929,646). Regarding claim 1, Tanigami teaches a device for the extraction of an analyte from a fecal sample (para [0142]; figures 1 and 2 are diagrams showing one aspect of a stool collection container which can be used for a kit for collecting stool according to the present invention; para [0078]; a method for preparing a stool sample according to the present invention is a method for preparing a stool sample which is used for analyzing cells or cell-derived components contained in stool), the device comprising a housing comprising a detachable cap with an integral spatula (para [0143]; first, a stool collection container in figure 1 will be described. The stool collection container includes a lid 2 which is integrated with a stool collection rod 3, and a container body 1 ... A cup 3a which may collect a predetermined amount of stool is attached to the top end of the stool collection rod 3), within the housing is an extraction buffer that solubilizes feces into a liquid phase and a solid phase (para [0143]; the stool collection container ... contains the solution S for preparing a stool sample according to the present invention therein; para [0091]; biological samples such as stool usually contain a large amount of water. Therefore, due to using a water-soluble organic solvent, which is a solvent having high water solubility or a solvent capable of mixing at an arbitrary ratio with water, as an active ingredient, the solution for preparing of the present invention is able to rapidly mix with a stool, thereby further increasing the efficiency of nucleic acid recovery; para [0135]; In order to rapidly mix the stool with the solution for preparing a stool sample, the stool sample contains a larger proportion of liquid components with respect to the solid components, which are derived from the stool), but does not specifically teach a separation gel that is submerged within the extraction buffer and positioned at a bottom of the housing, wherein the separation gel when under a sufficient centrifugal force comprises a separating density that is equal to or greater than a liquid phase density of the liquid phase and less than a solid phase density of the solid phase, thereby permitting separation of the liquid and solid phases, further wherein the separating density is between 0.098 and 1.08 g/cm3.  Nonetheless, Tanigami teaches wherein the solid and the liquid portions of the fecal sample can be separated by centrifugation (para [0135]; by centrifuging the stool sample of the present invention to precipitate the solid components therein and then removing the supernatant, the solid components alone can be recovered).   Smith teaches wherein a blood separation method through centrifugation includes introducing the blood sample to a solution and a gel at the bottom of a container that is then centrifuged to separate the blood components and wherein the separation gel has a separation density between 0.098 and 1.08 g/cm3 (column 11, lines 11-46; in accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood ... The method comprises the following steps: (a) mixing the sample of blood with a fluid ... (b) introducing a water insoluble, thixotropic gel-like substance ... (d) centrifuging the blood-fluid-gel mixture ... to cause the gel-like substance to flow sufficiently to form a barrier between the lymphocytes and monocytes and the granulocytes; column 10, lines 52-61; an assembly for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood ... which comprises: (a) a container having an open end and a closed end; (b) a water insoluble, thixotropic gel-like substance, which is chemically inert to blood constituents, positioned adjacent said closed end; column 12, lines 59-61; the thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3).  Adler teaches a device for centrifuging a blood sample using a viscous gel (32, figures 1-2 and 5-6, see the example presented in column 5 or the alternate form described in column 5, lines 55-64) to separate between serum and the cellular phase of blood.  Column 5, lines 12-27 discuss the specific gravity of the separating means and how it needs to be between the serum phase and the packed cell phase.  Column 6, line 43 to column 7, line 16 teaches how during centrifugation the gel moves to the point that its specific gravity is between the two phases.  Column 8, lines 7-29 teach that while the separation has been described with reference to blood and a cellular phase thereof, the invention is equally applicable to the separation of other substances from one another.  For example, in the separation for analysis of ova and cysts from other fecal materials.  This may be accomplished by floatation of suspended fecal material including ova and cysts of intestinal parasites in a liquid of one specific gravity overlaid on a liquid in the container having a different specific gravity.  The separation of the ova and cysts from other heavier fecal material is by centrifugation utilizing an inner cover element and a gel (sealant) comprising a semifluid, and thereby forming a barrier between the cysts and ova in one of the liquids and the heavier fecal material in the other.  The inner cover element and the sealant may be as described, with adjustment for the appropriate specific gravity intermediate the specific gravities of the two liquids.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Adler or Smith with that of Tanigami to specify wherein the centrifugation step taught by Tanigami includes a separation gel that is submerged within the extraction buffer and positioned at a bottom of the housing, wherein the separation gel when under a sufficient centrifugal force comprises a separating density that is equal to or greater than a liquid phase density of the liquid phase and less than a solid phase density of the solid phase, wherein the separating density is between 0.098 and 1.08 g/cm3, to more effectively separate the solid phase from the liquid phase of the fecal sample or to separate lighter fecal matter from heavier fecal matter.  
Regarding claim 2, Tanigami in view of Adler or Smith teach the device according to claim 1, and Alder (see at least the abstract) or Smith teaches wherein the housing is configured as a centrifuge tube (column 12, lines 64-66; the cellular separation actually occurs in separator tubes in the manner which has been heretofore described).  
Regarding claim 3, Tanigami in view of Adler or Smith teach the device according to claim 1, and Tanigami teaches wherein the extraction buffer comprises one or more chemicals selected from the group consisting of sodium chloride, phosphate, tris, citrate, borohydride, guanidine, urea, an organic solvent, alcohol, and ether (para [0091]; biological samples such as stool usually contain a large amount of water.  Therefore, due to using a water-soluble organic solvent, which is a solvent having high water solubility or a solvent capable of mixing at an arbitrary ratio with water, as an active ingredient, the solution for preparing of the present invention is able to rapidly mix with a stool, thereby further increasing the efficiency of nucleic acid recovery; para [0092]; In the present invention, the term "water-soluble organic solvent” refers to alcohols, ketones, aldehydes, and combinations of these solvents).  
Regarding claim 4, Tanigami in view of Adler or Smith teach the device according to claim 1, but do not specifically teach wherein the separating density is adjusted by adjusting a chemical concentration of the separation gel.  Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the separating density by adjusting a chemical concentration of the separation gel, being that this step essentially describes routine experimentation (see at least column 5, lines 27-64 of Adler).  
Regarding claim 5, Tanigami in view of Adler or Smith teach the device according to claim 1, but do not specifically teach wherein the separating density is adjusted by adjusting the centrifugal force.  Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the separating density by adjusting the centrifugal force, being that this step essentially describes routine experimentation.  
Regarding claim 6, Tanigami in view of Adler or Smith teach the device according to claim 1, and Adler (see at least column 5, lines 27-64) or Smith teach wherein the separation gel comprises a polymer selected from the group consisting of a polyester, a polypropylene, and a polyolefin (column 14, lines 35-37; More specifically, the thixotropic gel may be formed from a silicone oil, a butadiene resin, a polyester resin, or a butylene resin).  
Regarding claim 7, Tanigami in view of Adler or Smith teach the device according to claim 1, but do not specifically teach wherein the separating density of the separation gel is between 1.01- 1.06 g/cm3. Nonetheless, while Adler teaches that the specific gravity of the gel needs to be between the two layers that are to be separated such as fecal samples and Smith teaches wherein the separating density of the separation gel for separating blood is between about 1.055 to about 1.080 g/cm3 (column 12, lines 59-61; The thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3; column 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood), it would have been obvious to one of ordinary skill in the art at the time the application was filed to specify wherein the separating density of the separation gel is between 1.01- 1.06 g/cm3, during routine experimentation to adapt the teachings of Tanigami in view of Adler or Smith to fecal samples instead.  
Regarding claim 8, Tanigami in view of Adler or Smith teach the device according to claim 1, but do not specifically teach wherein the separating density of the separation gel is 1.010 g/cm3 ± 0.005 at a centrifugal force of 1,500 x gravity.  Nonetheless, while Adler teaches that the specific gravity of the gel needs to be between the two layers that are to be separated such as fecal samples and Smith teaches wherein the separating density of the separation gel for separating blood is between about 1.055 to about 1.080 g/cm3 and can be performed up to 1200 G (column 12, lines 59-61; The thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3; column 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood; column 8, lines 34-45; Additionally, with thixotropic gels high centrifugal speeds may be employed and the centrifugalization may occur over a significantly reduced time period, since this type of gel will not separate into components or allow dilution with the aqueous phase during centrifuging. As a matter of fact, centrifuge speeds in the neighborhood of 1200 G's can be used as opposed to speeds of 400 G's for ionic liquid media), it would have been obvious to one of ordinary skill in the art at the time the application was filed to specify the separating density of the separation gel is 1.010 g/cm3 ± 0.005 at a centrifugal force of 1,500 x gravity, during routine experimentation to adapt the teachings of Tanigami in view of Adler or Smith to fecal samples instead.  
Regarding claim 9, Tanigami in view of Adler or Smith teach the device according to claim 1, but do not specifically teach wherein the separating density of the separation gel is 1.010 g/cm3 ± 0.002 g/cm3 at a centrifugal force of 1,500 x gravity.  Nonetheless, while Adler teaches that the specific gravity of the gel needs to be between the two layers that are to be separated such as fecal samples and Smith teaches wherein the separating density of the separation gel for separating blood is between about 1.055 to about 1.080 g/cm3 and can be performed up to 1200 G (column 12, lines 59-61; The thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3; co! 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood; column 8, lines 34-45; Additionally, with thixotropic gels high centrifugal speeds may be employed and the centrifugalization may occur over a significantly reduced time period, since this type of gel will not separate into components or allow dilution with the aqueous phase during centrifuging.  As a matter of fact, centrifuge speeds in the neighborhood of 1200 G's can be used as opposed to speeds of 400 G's for ionic liquid media), it would have been obvious to one of ordinary skill in the art at the time the application was filed to specify the separating density of the separation gel is 1.010 g/cm3 ± 0.002 g/cm3 at a centrifugal force of 1,500 x gravity, during routine experimentation to adapt the teachings of Tanigami in view of Adler or Smith to fecal samples instead.  
Regarding claim 10, Tanigami in view of Adler or Smith teach the device according to claim 1, and Smith teaches wherein the separating density of the separation gel is a density at a centrifugation force between 500 x gravity to 2,000 x gravity (column 8, lines 34-45; Additionally, with thixotropic gels high centrifugal speeds may be employed and the centrifugalization may occur over a significantly reduced time period, since this type of gel will not separate into components or allow dilution with the aqueous phase during centrifuging. As a matter of fact, centrifuge speeds in the neighborhood of 1200 G's can be used as opposed to speeds of 400 G's for ionic liquid media).  
Regarding claim 11, Tanigami in view of Adler or Smith teach the device according to claim 1, and it is an inherently natural consequence of centrifugation that the separation is less viscous when subjected to a centrifugal force of 1,500 x gravity compared to without centrifugation, due to the separation of components into layers resulting in fewer solutes in the upper layers and therefore lowering viscosity.  
Regarding claim 12, Tanigami in view of Adler or Smith teach the device according to claim 1, and Tanigami teaches further comprising a fecal sample partially solubilized within the extraction buffer, thereby forming the liquid phase and the solid phase (para [0143]; The stool collection container ... contains the solution S for preparing a stool sample according to the present invention therein; para [0091]; Biological samples such as stool usually contain a large amount of water. Therefore, due to using a water-soluble organic solvent, which is a solvent having high water solubility or a solvent capable of mixing at an arbitrary ratio with water, as an active ingredient, the solution for preparing of the present invention is able to rapidly mix with a stool, thereby further increasing the efficiency of nucleic acid recovery; para [0135]; In order to rapidly mix the stool with the solution for preparing a stool sample, the stool sample contains a larger proportion of liquid components with respect to the solid components, which are derived from the stool).  
Regarding claim 13, Tanigami in view of Adler or Smith teach the device according to claim 12, but do not specifically teach wherein the liquid phase has a density of 0.98 g/cm3 to 1.00 g/cm3 and the solid phase has a density of 1.01 g/cm3 -1.02 g/cm3. Nonetheless, while Adler teaches that the specific gravity of the gel needs to be between the two layers that are to be separated such as fecal samples and Smith teaches wherein the separating density of the separation gel for separating blood is between about 1.055 to about 1.080 g/cm3 (column 12, lines 59-61; The thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3; column 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood), it would have been obvious to one of ordinary skill in the art at the time the application was filed to specify wherein the separating density of the separation gel is about 1.01 g/cm3 instead which would result in liquid phase having a density of 0.98 g/cm3 to 1.00 g/cm3 and the solid phase having a density of 1.01 g/cm3 -1.02 g/cm3, during routine experimentation to adapt the teachings of Tanigami in view of Adler or Smith to fecal samples instead.  
Regarding claim 14, Tanigami in view of Adler or Smith teach the device according to claim 13, but do not specifically teach wherein the separating density is 1.01 g/cm3 ± 0.005 g/cm3. Nonetheless, while Adler teaches that the specific gravity of the gel needs to be between the two layers that are to be separated such as fecal samples and Smith teaches wherein the separating density of the separation gel for separating blood is between about 1.055 to about 1.080 g/cm3 (column 12, lines 59-61; The thixotropic gel preferably has a specific gravity of between about 1.055 to about 1.080 g/cm3; column 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood), it would have been obvious to one of ordinary skill in the art at the time the application was filed to specify wherein the separating density of the separation gel is 1.01 g/cm3 ± 0.005 g/cm3, during routine experimentation to adapt the teachings of Tanigami in view of Adler or Smith to fecal samples instead.  
Regarding claim 15, Tanigami in view of Adler or Smith teach the device according to claim 1, and Tanigami teaches a method for the extraction an analyte from a fecal sample (para [0078]; A method for preparing a stool sample according to the present invention is a method for preparing a stool sample which is used for analyzing cells or cell-derived components contained in stool), the method comprising: 
a) providing the device according to claim 1 (see the description with respect to claim 1 above); 
b) collecting a fecal sample suspected of having an analyte of interest with the spatula (para (0143); First, a stool collection container in FIG. 1 will be described. The stool collection container includes a lid 2 which is integrated with a stool collection rod 3, and a container body 1... A cup 3a which may collect a predetermined amount of stool is attached to the top end of the stool collection rod 3; para [0155]; Stool collected from one colorectal cancer patient ... was dispensed into three 15-mL polypropylene tubes (0.5 g each)); 
c) mixing the collected fecal sample within the extraction buffer to form a liquid phase and solid phase (para [0143]; The stool collection container ... contains the solution S for preparing a stool sample according to the present invention therein; para [0091]; Biological samples such as stool usually contain a large amount of water. Therefore, due to using a water-soluble organic solvent, which is a solvent having high water solubility or a solvent capable of mixing at an arbitrary ratio with water, as an active ingredient, the solution for preparing of the present invention is able to rapidly mix with a stool, thereby further increasing the efficiency of nucleic acid recovery; para [0135]; In order to rapidly mix the stool with the solution for preparing a stool sample, the stool sample contains a larger proportion of liquid components with respect to the solid components, which are derived from the stool; para [0155]; As the solution for preparing a stool sample, a 60% ethanol solution (pH5.5, Stool Sample 3-1), a 100-times dilution of the protease inhibitor cocktail (manufactured by Sigma-Aldrich Corporation) by a 60% ethanol solution (pH5.5, Stool Sample 3-2), or a 1000-times dilution of the protease inhibitor cocktail (manufactured by Sigma-Aldrich Corporation) by a 60% ethanol solution (pH5.5, Stool Sample 3-3) was added to each stool respectively, and dispersed well to prepare Stool Sample 3-1 to 3-3); 
d) separating the liquid phase and a solid phase by way of centrifugation (para [0135]; by centrifuging the stool sample of the present invention to precipitate the solid components therein and then removing the supernatant, the solid components alone can be recovered), wherein the centrifugation repositions the solid phase below the separation gel and the liquid phase remains above the separation gel (para [0135]; by centrifuging the stool sample of the present invention to precipitate the solid components therein and then removing the supernatant, the solid components alone can be recovered; (the separation of the liquid phase and solid phase to above and below the separation gel is an obvious consequence of centrifugation; see also arguments in claim 1 and Smith column 11, lines 11-46; In accordance with another aspect of the present invention, also provided is a method for separating lymphocytes and monocytes from granulocytes in a sample of unseparated whole blood ... The method comprises the following steps: (a) mixing the sample of blood with a fluid ... (b) introducing a water insoluble, thixotropic gel-like substance ... (d) centrifuging the blood-fluid-gel mixture ... to cause the gel-like substance to flow sufficiently to form a barrier between the lymphocytes and monocytes and the granulocytes)); and 
e) collecting the phase comprising the desired fecal analyte from the housing, thereby extracting the analyte from the fecal sample (para [0135]; by centrifuging the stool sample of the present invention to precipitate the solid components therein and then removing the supernatant, the solid components alone can be recovered).
Regarding claim 16, Tanigami in view of Adler or Smith teach the according to claim 15, but do not specifically teach wherein the separating density of the separation gel is adjusted between the density of the extraction buffer and the density of the fecal sample prior to mixing with the extraction buffer. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the separating density of the separation gel to between the density of the extraction buffer and the density of the fecal sample prior to mixing with the extraction buffer, being that this step essentially describes routine experimentation ( also see column 5, lines 12-64 or Adler).  
Regarding claim 17, Tanigami in view of Adler or Smith teach the method according to claim 15, and Smith teaches wherein the centrifugation is performed at 500 x gravity to 2,000 x gravity from 5 to 30 minutes (column 8, lines 34-45; Additionally, with thixotropic gels high centrifugal speeds may be employed and the centrifugalization may occur over a significantly reduced time period, since this type of gel will not separate into components or allow dilution with the aqueous phase during centrifuging. As a matter of fact, centrifuge speeds in the neighborhood of 1200 G's can be used as opposed to speeds of 400 G's for ionic liquid media such as Ficoll-Paque. Moreover, centrifuge time is reduced from between 30-40 minutes (Ficoll-Paque) to about 10 minutes (thixotropic gels)).  
Regarding claim 18, Tanigami in view of Adler or Smith teach the method according to claim 15, but do not specifically teach wherein the liquid phase is collected. Nonetheless, while Tanigami teaches wherein the solid phase is collected (para [0135]; by centrifuging the stool sample of the present invention to precipitate the solid components therein and then removing the supernatant, the solid components alone can be recovered), it would have been obvious to one of ordinary skill in the art at the time the application was filed to collect the liquid phase instead, should the analyte of interest be present in the liquid phase instead.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art teaches structures for sampling and analysis of stool and gels used in the separation of two or more liquids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797